DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated June 8, 2022
In the Response dated June 8, 2022, claims 201 and 217 were amended. Claims 201-221 are pending. An action on the merits of claims 201-221 is contained herein.
The rejection of claim 217 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been rendered moot in view of applicant’s Amendment dated June 8, 2022.
Applicant’s arguments, see pages 6-7, filed June 8, 2022, with respect to the rejection(s) of claim(s) 201-216 and 218-221 under 35 U.S.C. 102(a)(1) as being anticipated by Schiffmann, Raphael, et al. "Improvement in gastrointestinal symptoms observed in the phase 3 FACETS (AT1001-011) study of migalastat in patients affected with Fabry disease." Molecular Genetics and Metabolism 2.114 (2015): S103-S104 (Schiffmann) and claim 217 under 35 U.S.C. 103 as being unpatentable over Schiffmann, Raphael, et al. "Improvement in gastrointestinal symptoms observed in the phase 3 FACETS (AT1001-011) study of migalastat in patients affected with Fabry disease." Molecular Genetics and Metabolism 2.114 (2015): S103-S104 and Ino et al. Journal of Drug Assessment (2013), Vol. 2, pages 87-93 (Ino) in combination have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishii, Satoshi. "Pharmacological chaperone therapy for Fabry disease." Proceedings of the Japan Academy, Series B 88.1 (2012): 18-30 (Ishi).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 206-207 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 206 depends upon itself. Thus, the metes and bounds of the claim is unclear. For the purposes of applying art, the examiner interprets claim 206 to depend from claim 201.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 201-216 and 218-221 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann, Raphael, et al. "Improvement in gastrointestinal symptoms observed in the phase 3 FACETS (AT1001-011) study of migalastat in patients affected with Fabry disease." Molecular Genetics and Metabolism 2.114 (2015): S103-S104 (Schiffmann) as applied to said claims on pages 4-6 of the last Office Action dated February 8, 2022, and further in view of Ishii, Satoshi. "Pharmacological chaperone therapy for Fabry disease." Proceedings of the Japan Academy, Series B 88.1 (2012): 18-30 (Ishi).
Schiffmann differs from the instantly claimed invention in that Schiffmann is silent on patient having a mutation in -Galactosidase A selected from A156T, C174R, D33G, D55V/Q57L, D244N, D264Y, D313Y, D322E, F295C, G85D, G144V, G183D, G258R, G260A, G271S, G325R, G373S, I253T, I270T, I317T, L36W, L243F, L300P, M187I, M284T, P205T, P259R, P293T, R112H, R301Q, R356W and Y216C; however, this deficiency would have been obvious in view of the teaching of Ishi.
Ishi relates to the treatment of Fabry disease reemploying pharmacological chaperone therapy. Ishi teaches that pharmacological chaperone therapy is not applicable to all patients with Fabry disease; it can only be effective in patients with misfolding mutations (page 24). Table 1 summarizes the studies in which the mutations responding to 1-deoxygalactonojirimycin (DGJ) treatment were screened. Seventy-eight amino acid substitutions have been found to be responsive to DGJ treatment. These results indicate that pharmacological chaperone therapy could be of therapeutic benefit to many patients with Fabry disease. Table 1 includes at least instantly claimed mutation(s) D244N, G183D, P259R, R112H, and Y216C.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, it would have been obvious to one of ordinary skill in the art to employ the method(s) of Schiffmann for treating gastrointestinal symptoms in a patient having Fabry disease wherein the patient has a mutation in -Galactosidase A selected from A156T, C174R, D33G, D55V/Q57L, D244N, D264Y, D313Y, D322E, F295C, G85D, G144V, G183D, G258R, G260A, G271S, G325R, G373S, I253T, I270T, I317T, L36W, L243F, L300P, M187I, M284T, P205T, P259R, P293T, R112H, R301Q, R356W and Y216C. One would have been motivated to do so with a reasonable expectation of success in view of the teachings of Ishin.  As set forth supra, Ishii teaches that DGJ, a close structural derivative of migalastat was successfully employed in the treatment of Fabry disease. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” 
Thus, claims 201-216 and 218-221 would have been obvious in view of the preponderance of evidence.
Claim 217 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann, Raphael, et al. "Improvement in gastrointestinal symptoms observed in the phase 3 FACETS (AT1001-011) study of migalastat in patients affected with Fabry disease." Molecular Genetics and Metabolism 2.114 (2015): S103-S104 (Schiffmann) and Ishii, Satoshi. "Pharmacological chaperone therapy for Fabry disease." Proceedings of the Japan Academy, Series B 88.1 (2012): 18-30 (Ishi) in combination as applied to claims 201-216 and 218-221 above, and further in view of Ino et al. Journal of Drug Assessment (2013), Vol. 2, pages 87-93 (Ino).
The combination of Schiffmann and Ishi differs from the instantly claimed invention in that said combination does not explicitly teach wherein the oral dosage form comprises a tablet, a capsule, or a solution; however, this deficiency would have been obvious in view of the teachings of Ino for the reasons of record as set forth on pages 7-8 of the last Office Action dated February 8, 2022.

Conclusion
Claims 201-221 are pending. Claims 201-221 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/